Citation Nr: 1714221	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  04-28 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability, including as secondary to service-connected knee disabilities.


REPRESENTATION

Veteran represented by:	Ronald C. Sykstus, Attorney


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1972 to November 1974. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision by the RO which, in part, denied the benefits sought on appeal.  The Board remanded the appeal for additional development in December 2007. 

In September 2008, the Board denied service connection for a low back secondary to the service connected left knee disability, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2009 joint motion for remand (JMR), the Court vacated the Board's decision and remanded the matter for compliance with the terms of the JMR.  In turn, the Board remanded the appeal to the RO in May 2010 and April 2011, for compliance with the terms of the JMR.  

In August 2012, the Board again denied service connection for a low back secondary to the service connected left knee disability, and the Veteran again appealed that decision to the Court.  Pursuant to an April 2013 JMR, the Court vacated the Board's decision and remanded the matter.  In turn, the Board remanded the appeal to the RO in April 2014, for compliance with the terms of the JMR and for an opinion regarding the impact of the Veteran's newly service-connected right knee on his back disability.  

As such, remand is necessary so that the Veteran may be afforded a hearing.  In this regard, the Board observes that the Veteran's hearing request with regard to an increased evaluation for his right knee is already pending. 

The issues of entitlement to service connection for right and left hip disabilities have been raised by the record in a March 2017 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In a February 2015 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a video hearing in connection with "all issues which are raised by the record . . ."  To date, this hearing request has not been scheduled.  Therefore, a remand to schedule the Veteran for the requested video hearing is required.  See 38 C.F.R. §§ 20.703 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video hearing in accordance with his request.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2014).




_________________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

